Name: Commission Regulation (EEC) No 3574/81 of 11 December 1981 on the sale at a price fixed in advance of dried grapes held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/18 Official Journal of the European Communities 12. 12. 81 COMMISSION REGULATION (EEC) No 3574/81 of 11 December 1981 on the sale at a price fixed in advance of dried grapes held by Greek storage agencies HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 12 December 1981 to 20 January 1982, the Greek storage agencies listed in Annex I hereto shall undertake the sale of dried grapes from the 1981 /82 harvest, the quantities, qualities and prices of which are stated in Annex II hereto. 2. The sale shall take place pursuant to the provi ­ sions of Regulation (EEC) No 3263/81 , and in parti ­ cular Articles 2 to 5 thereof. 3 . Applications to purchase must be submitted in writing to each storage agency in question at the head ­ quarter of IDAGEP, Acharnon Street 5, Athens, Greece . 4. Information on the quantities and places where the products are stored may be obtained by those concerned from the addresses given in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 0, Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), and in particular Article 6 (2) thereof, Whereas, pursuant to Article 3 of Regulation (EEC) No 2194/81 , Greek storage agencies have bought in substantial quantities of dried grapes during the 1981 /82 marketing year ; Whereas a part of the said quantities has been put up for sale under an invitation to tender pursuant to Regulation (EEC) No 3265/81 (4) ; Whereas, in view of the unsatisfactory results of the sale by tender, the procedure of sale at a price fixed in advance appears to be the most appropriate for disposal of the products in question on the best terms ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1981 . For the Commission Poul DALSAGER Member of the Commission (&lt;) OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 30. 4. 1981 , p . 10 . 0 OJ No L 214, 1 . 8 . 1981 , p . 1 . 0 OJ No L 329, 17 . 11 . 1981 , p . 17 . 12. 12. 81 Official Journal of the European Communities No L 357/ 19 ANNEX I List of storage agencies referred to in Article 1 of this Regulation A. CURRANTS 1 . ASO, Mezonos 241 , Patra, Greece 2. Panegialios Enosis Sineterismon, Egion, Greece 3. Enosis Georgicon Sineterismon Zakynthou, Zakynthos, Greece 4. Enosis Georgicon Sineterismon Olympias Ilias, Pyrgos, Greece B. SULTANAS 1 . KSOS, Kanaris Street 24, Athina, Greece 2. Enosis Georgicon Sineterismon Iracliou Critis, Iraclio Critis, Greece 3. Enosis Georgicon Sineterismon Messaras, Mires Iracliou Critis, Greece 4. Enosis Georgicon Sineterismon Monofatsiou, Assimi Iracliou Critis, Greece 5 . Eleourgicos, Oinopiiticos ke Pistoticos Sineterismos Archanon Critis, Archanes Critis, Greece 6. Eleourgicos ke Oinopiiticos Sineterismos Casteliou Pediados Critis, Casteli Pediados Critis, Greece 7. Eleourgicos Sineterismos Kroussonos Iracliou Critis, Iraclio Critis, Greece 8 . Enosis Paragogicon Sineterismon Pezon, Kalloni Iracliou Critis, Greece ANNEX II Quantities, qualities and prices of the dried grapes referred to in Article 1 (a) Total quantities :  sultanas 18 000 tonnes  currants 1 2 000 tonnes (b) Qualities : (ECU/100 kg)  sultanas No 2 - 94-54  sultanas No 4 91-45  sultanas No 5 87-41  select currants, from the Eghion region 99-38  currants, standard quality, from the Eghion region 93-52  currants, standard quality, from the Corinth region 89-61  currants, standard quality, from Patras, the Ionian Islands, the prefecture of Ilia, Triphiia 84-73  currants, standard quality, from the remainder of Messinia 83-10  currants, standard quality B, other origins 78-22